ITEMID: 001-78357
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: GOLUBEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Vladimir Vitalyevich Golubev, is a Russian national who was born in 1972 and lives in Krasnoye-Na-Volge.
In 2000 the applicant, a police officer at that time, was charged with bribe taking. He was suspected in providing “protection” to a group of black market dealers in return for regular payments. On 7 July 2000 he was arrested and, since he was a former policeman, placed in a special detention facility for former law enforcement officials.
On 20 May 2000 he was transferred for several days to a “common” cell where ordinary criminal suspects were detained. In his words, the investigator placed him in that cell in order to put pressure on him.
On 12 September 2000 the applicant complained about this fact to the prosecution authorities. On 23 October 2000 the local prosecutor informed the applicant that the person responsible for placing him in that cell was reprimanded. There is no information on any further development regarding this complaint.
On 12 October 2001 the applicant was convicted of bribe taking by the Kostroma Regional Court. He was sentenced to five years’ imprisonment in a colony of the strict regime.
The applicant indicates that he was unable to study the record of the trial hearings. He indicates that he signed a waiver where he renounced his right to examine the record. He claims, however, that he did so under the pressure of the judge.
The applicant and his lawyers appealed. They challenged the findings of the first instance court as to the facts of the case and complained of misinterpretation of the domestic law and various irregularities in the proceedings during the investigation and before the first instance court. The defence indicated inter alia that in the course of the pre-trial detention the applicant had been placed in a common cell, in breach of the relevant provisions of the domestic law. However, the brief of appeal did not mention that the applicant had been unable to study the trial record. The applicant did not request his personal presence at the hearing before the court of appeal.
On 18 March 2002 the applicant’s conviction was upheld by the Supreme Court of Russia. The applicant was not present at the court of appeal’s hearing and remained in the detention centre. However, his two lawyers were in the courtroom and during the hearing the applicant was able to communicate with the judges through a video communication system, which allowed him to see and hear what happened in the court room, and put questions to the participants of the hearing. The Supreme Court, basing on the materials of the case-file and the parties’ pleadings, upheld the finding of the lower court in full. It did not detect any serious irregularity in the proceedings before the trial court which would require the review of the case.
After conviction the applicant was sent to serve his sentence in a correctional colony in Mordovia.
In 2004, due to the changes in the Criminal Code, the applicant’s sentence was reduced to four years and eleven months, and he was transferred to a colony with a milder regime.
Article 375 of the Code of Criminal Proceedings of 1960, as in force at the relevant time, provided that the criminal defendant should indicate in his points of appeal whether or not he wanted to participate personally in the hearing before the court of appeal. Article 335 of that Code provided that the court of appeal might choose whether or not the applicant should participate in the hearings. However, by Ruling of 10 December 1998 no. 27-П the Constitutional Court of Russia invalidated that provision as anticonstitutional. The Constitutional Court found that the criminal defendant should always have the possibility to participate in the proceedings before the court of appeal. However, the Constitutional Court did not specify whether personal participation was needed, or participation through a video communication system was sufficient.
The new Code of Criminal Proceedings, as in force from 1 July 2002, provides that the criminal defendant may choose whether or not he wants to participate in the proceedings (Article 376 § 3). However, the choice between personal presence and participation via the video communication system belongs to the court.
